Title: To George Washington from Robert Rhodes et al., 15 September 1795
From: Rhodes, Robert
To: Washington, George


          
            Sir,
            Rhode Island Patuxett September 15th 1795
          
          Mr Zachariah Rhodes the present Surveyor at the port of Patuxett being about to Remove out of the district we desire that

an office may be Continued at Said place and do Recommend Joseph Aborn as a very proper person for Said appointment and Request that he may be Commissionated accordingly.
          
            Robert Rhodes[and 44 additional signatures]
          
        